Citation Nr: 1220280	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  04-25 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a nervous condition, to include as secondary to service-connected acne vulgaris. 


REPRESENTATION

Appellant represented by:	Deanne L. Bonner, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1961 to April 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned at a Travel Board hearing in January 2008.  A transcript is of record.

In May 2008, the Board remanded this matter to the RO in order to notify the Veteran of what the evidence must show to establish entitlement to service connection for a nervous condition as secondary to his service-connected acne, as well as to arrange for a physician to provide an opinion as to whether it is at least as likely as not that the Veteran's acne vulgaris caused or aggravated any diagnosed nervous disorder and as to whether the Veteran's current nervous disorder is related to military service or any event that occurred therein.

The development was accomplished and, in a March 2009 decision, the Board denied the Veteran's claim for entitlement to service connection for a nervous condition, to include as secondary to service-connected acne vulgaris.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2010 Order, the Court vacated the March 2009 Board decision, and remanded the case to the Board for further proceedings consistent with a March 2010 Joint Motion for Remand (JMR).

Subsequently, in November 2010, the Board remanded the claim in accordance with the JMR.  A portion of the requested records were obtained.  For the following reasons, further development is required. 


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, the Board's March 2009 decision denying the Veteran's claim of entitlement to service connection for a nervous condition, to include as secondary to service-connected acne vulgaris, was vacated and remanded by the Court.  The reason for the remand was that the parties to the Joint Motion determined that VA had not obtained all of the Veteran's treatment records from the U.S. Naval Hospital in Jacksonville, Florida, and the Veteran was not given proper notice that all of his records could not be obtained.  The Board remains at a loss as to why records generated in 1963 would be relevant and probative to the current appeal, especially considering the fact that the matter was denied on the basis that a current diagnosis of an anxiety disorder has not been established.  However, in accordance with the JMR, the Board remanded the issue in November 2010 for records from the Jacksonville Naval Hospital, as well as any other outstanding service treatment records.  

Pursuant to the Board's November 2010 Remand, treatment records dated from February 1963 through April 1963, were obtained from the U.S. Naval Hospital in Jacksonville, Florida.  Those records were received by VA in December 2011.  However, a review of those records revealed additional  locations from which records should have been requested.  Specifically, an undated Naval Hospital record indicates that the Veteran reported that he visited the sick bay at Cecil Field, Florida beginning in June 1962.  Records from Cecil Field Naval Air Station should be requested.  

The same record also notes that the Veteran was transferred to Rhode Island where his skin disorder continued to cause trouble.   It is unclear as to why the Veteran would have been sent to a facility in Rhode Island when all other treatment had been out of facilities in Florida.  Nevertheless, clarification on this point is needed and the appropriate records should be requested. 

Moreover, the November 2010 Remand directed the RO/AMC to make a request for any additional service treatment records from all appropriate locations, to include the National Personnel Records Center (NPRC).  A review of the file reveals that records were not requested from the NPRC.  As service treatment records were not requested from the NPRC, the Board finds that the RO/AMC did not substantially comply with the Remand directives and further development is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).

On remand, the RO should make an effort to obtain a complete copy of the Veteran's service treatment records from Cecil Field, Florida, Rhode Island, U.S.S. Hawkins, U.S.S. Yellowstone, and the NPRC.  If no additional records are available, the Veteran and his representative should be notified.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the Veteran's service treatment records from all appropriate locations, to include the National Personnel Records Center (NPRC).  The RO should specifically inquire about records from NPRC, Cecil Field Naval Air Station, and "Rhode Island". 

If no such service treatment records can be found, or if they have been destroyed, specific confirmation of that fact must be received.  If VA is unable to obtain any additional records requested on his behalf, VA must provide the Veteran with oral or written notice of that fact. The notice must contain various information, including an explanation of the efforts VA made to obtain the records and a description of any further action VA will take regarding the claim. 38 C.F.R. § 3.159(e).

2.  The RO should then readjudicate the Veteran's claim. If the claims remain denied, issue a supplemental statement of the case to the Veteran and his representative, who should be given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


